         Case 2:19-cv-03202-DLI-PK Document 7 Filed 06/03/19 Page 1 of 8 PageID #: 123

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Eastern District
                                                __________         of of
                                                            District  New  York
                                                                         __________

        CALIBER HOLDINGS CORPORATION,                            )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                      Civil Action No. 2:19-cv-03202
                                                                 )
           CALIBER COLLISION, INC.;                              )
    CALIBER COLLISION REPAIRS, INC; ANDY'S
                                                                 )
      HIGH CALIBER AUTO BODY, INC.; AND
             ANDREW HELSINGER,                                   )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       CALIBER COLLISION, INC.
                                       110 West Hoffman Avenue
                                       Lindenhurst, New York, 11757




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Paul B. Keller
                                       Norton Rose Fulbright US LLP
                                       1301 Avenue of the Americas
                                       New York, New York 10019-6022



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                           DOUGLAS C. PALMER
                                                                           CLERK OF COURT


Date:   6/3/2019                                                           s/M. Layne
                                                                                      Signature of Clerk or Deputy Clerk
           Case 2:19-cv-03202-DLI-PK Document 7 Filed 06/03/19 Page 2 of 8 PageID #: 124

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-03202

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
         Case 2:19-cv-03202-DLI-PK Document 7 Filed 06/03/19 Page 3 of 8 PageID #: 125

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Eastern District
                                                __________         of of
                                                            District  New  York
                                                                         __________

        CALIBER HOLDINGS CORPORATION,                            )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                      Civil Action No. 2:19-cv-03202
                                                                 )
           CALIBER COLLISION, INC.;                              )
    CALIBER COLLISION REPAIRS, INC; ANDY'S
                                                                 )
      HIGH CALIBER AUTO BODY, INC.; AND
             ANDREW HELSINGER,                                   )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       CALIBER COLLISION REPAIRS, INC;
                                       110 West Hoffman Avenue
                                       Lindenhurst, New York, 11757




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Paul B. Keller
                                       Norton Rose Fulbright US LLP
                                       1301 Avenue of the Americas
                                       New York, New York 10019-6022



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                           DOUGLAS C. PALMER
                                                                           CLERK OF COURT


Date:       6/3/2019                                                         s/M. Layne
                                                                                      Signature of Clerk or Deputy Clerk
           Case 2:19-cv-03202-DLI-PK Document 7 Filed 06/03/19 Page 4 of 8 PageID #: 126

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-03202

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
         Case 2:19-cv-03202-DLI-PK Document 7 Filed 06/03/19 Page 5 of 8 PageID #: 127

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Eastern District
                                                __________         of of
                                                            District  New  York
                                                                         __________

        CALIBER HOLDINGS CORPORATION,                            )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                      Civil Action No. 2:19-cv-03202
                                                                 )
           CALIBER COLLISION, INC.;                              )
    CALIBER COLLISION REPAIRS, INC; ANDY'S
                                                                 )
      HIGH CALIBER AUTO BODY, INC.; AND
             ANDREW HELSINGER,                                   )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       ANDY'S HIGH CALIBER AUTO BODY, INC.
                                       110 West Hoffman Avenue
                                       Lindenhurst, New York, 11757




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Paul B. Keller
                                       Norton Rose Fulbright US LLP
                                       1301 Avenue of the Americas
                                       New York, New York 10019-6022



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                           DOUGLAS C. PALMER
                                                                           CLERK OF COURT


Date:   6/3/2019                                                            s/M. Layne
                                                                                      Signature of Clerk or Deputy Clerk
           Case 2:19-cv-03202-DLI-PK Document 7 Filed 06/03/19 Page 6 of 8 PageID #: 128

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-03202

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
         Case 2:19-cv-03202-DLI-PK Document 7 Filed 06/03/19 Page 7 of 8 PageID #: 129

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Eastern District
                                                __________         of of
                                                            District  New  York
                                                                         __________

        CALIBER HOLDINGS CORPORATION,                            )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                      Civil Action No. 2:19-cv-03202
                                                                 )
           CALIBER COLLISION, INC.;                              )
    CALIBER COLLISION REPAIRS, INC; ANDY'S
                                                                 )
      HIGH CALIBER AUTO BODY, INC.; AND
             ANDREW HELSINGER,                                   )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       ANDREW HELSINGER
                                       110 West Hoffman Avenue
                                       Lindenhurst, New York, 11757




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Paul B. Keller
                                       Norton Rose Fulbright US LLP
                                       1301 Avenue of the Americas
                                       New York, New York 10019-6022



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                           DOUGLAS C. PALMER
                                                                           CLERK OF COURT


Date:       6/3/2019                                                      s/M. Layne
                                                                                      Signature of Clerk or Deputy Clerk
           Case 2:19-cv-03202-DLI-PK Document 7 Filed 06/03/19 Page 8 of 8 PageID #: 130

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-03202

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
